Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 08-14-2020 under new application; which have been placed of record in the file. Claims 1-18 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-14-2020, 02-03-2021, 06-22-2021, 11-24-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo-Hoon Lee et al. (US 20150002425 A1) in view of Dong Hyun ROH (US 20170080288 A1).

Regarding Claims 1 and 2 Joo-Hoon Lee et al. (US 20150002425 A1) suggests a method for determining a proximity of at least one object using an electronic device (paragraphs 11, 12, 16 suggests determining the hovering height below or above the threshold which determines validity of the proximity input figure 2, paragraph 46 suggesting an electronic device), the method comprising: obtaining, by the electronic device, hover data from a touch panel of the electronic device (paragraph 16, 19); determining, by the electronic device, at least one of a first hover or a second hover based on the hover data of the at least one object obtained for the touch panel (paragraphs 139-141 suggests detects multiple hovering determines hovering data 
However, Joo-Hoon Lee et al. (US 20150002425 A1) fails to suggest the second hover is machine learning (ML)-based hover.
However, prior art of Dong Hyun ROH (US 20170080288 A1) suggests the second hover is machine learning (ML)-based hover (paragraph 46, suggests probability of achieving  activity like receiving proximity input via hovering paragraph 59, per expected value of an activity amount and recommended activity (machine learning per applicant’s disclosure  US PG-PUB 20210055814, paragraph 58, The ML-based hover engine (120b) determines the second hover by using a trained probabilistic touch screen panel (TSP) hover ML model of the touch panel (140a) based on the obtained the hover data over a plurality of time intervals)). 
Joo-Hoon Lee et al. (US 20150002425 A1) teaches a touch panel determines proximity input per calculation using hovering data of the user finger or pen or stylus input devices.

Joo-Hoon Lee et al. (US 20150002425 A1) does suggest obtaining hovering data and calculating to determine proximity input 
Joo-Hoon Lee et al. (US 20150002425 A1) does not teach touch panel determines proximity input per using hovering data per machine learning hover.
Joo-Hoon Lee et al. (US 20150002425 A1) contained a device which differed the claimed process by the substitution of the step touch panel determines proximity input per using hovering data per machine learning hover Dong Hyun ROH (US 20170080288 A1) teaches substituted step touch panel determines proximity input per using hovering data per machine learning hover and their functions were known in the art to enabling to achieve determining the proximity touch input. Joo-Hoon Lee et al. (US 20150002425 A1) teaching of  touch panel determines proximity input per using hovering data per machine learning hover of Dong Hyun ROH (US 20170080288 A1) and the results would have been predictable and resulted in  achieving goal of determining proximity input on a touch panel HE Dong Hyun ROH (US 20170080288 A1) paragraphs 59.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


 Regarding Claim 3, Joo-Hoon Lee et al. (US 20150002425 A1) suggests the hover data is obtained based on at least one sensor, and wherein the at least one sensor includes one of a capacitive sensor, a resistive sensor, an inductive sensor, an ultrasonic sensor, or a luminance sensor (paragraphs 79, 91).

Regarding Claim 6, Joo-Hoon Lee et al. (US 20150002425 A1) suggests the determining of the first hover based on the hover data of the at least one object obtained for the touch panel comprises: obtaining, by the electronic device, the hover data at a first time; obtaining, by the electronic device, the hover data at a second time; determining, by the electronic device, a hover data difference between the hover data obtained at the first time with the hover data obtained at the second time; determining, by the electronic device, whether the hover data difference meets a capacitance threshold; and determining, by the electronic device, the first hover when the hover data difference meets the capacitance threshold (please see figure 9, paragraphs 87-91, 139-141 suggests various hover data obtained and compared to needed threshold values and the hover data difference meets a capacitance threshold; and determining, by the electronic device, the first hover when the hover data difference meets the capacitance threshold, please  further notice the first and second labels are very arbitrary )


Dong Hyun ROH (US 20170080288 A1) suggests the second hover is machine learning (ML)-based hover (paragraph 46, suggests probability of achieving  activity like receiving proximity input via hovering paragraph 59, per expected value of an activity amount and recommended activity (machine learning per applicant’s disclosure  US PG-PUB 20210055814, paragraph 58, The ML-based hover engine (120b) determines the second hover by using a trained probabilistic touch screen panel (TSP) hover ML model of the touch panel (140a) based on the obtained the hover data over a plurality of time intervals, please  further notice the first and second labels are very arbitrary)). 

Regarding Claim 9 and 10,  Joo-Hoon Lee et al. (US 20150002425 A1) an electronic device (figure 2, paragraph 46 suggests electronic device ) for determining a proximity of at least one object using an electronic device (paragraph 11, 12, 16 suggests determining a proximity of at least one object using an electronic device), the electronic device (figure 2, paragraph 46 suggests electronic device)  comprising: a memory; at least one processor, operationally coupled to the memory (paragraph 56, figure 1), the at least one processor configured to: obtain hover data from a touch panel of the electronic device (paragraphs 56-59 suggest processor configured to: obtain hover data from a touch panel), determine at least one of a first hover or a second hover 
However, Joo-Hoon Lee et al. (US 20150002425 A1) fails to suggest the second hover is machine learning (ML)-based hover.
However, prior art of Dong Hyun ROH (US 20170080288 A1) suggests the second hover is machine learning (ML)-based hover (paragraph 46, suggests probability of achieving  activity like receiving proximity input via hovering paragraph 59, per expected value of an activity amount and recommended activity (machine learning per applicant’s disclosure  US PG-PUB 20210055814, paragraph 58, The ML-based hover engine (120b) determines the second hover by using a trained probabilistic touch screen panel (TSP) hover ML model of the touch panel (140a) based on the obtained the hover data over a plurality of time intervals, please  further notice the first and second labels are very arbitrary)). 
Joo-Hoon Lee et al. (US 20150002425 A1) teaches a touch panel determines proximity input per calculation using hovering data of the user finger or pen or stylus input devices.

Joo-Hoon Lee et al. (US 20150002425 A1) does suggest display area an active area having transmittance area.
Joo-Hoon Lee et al. (US 20150002425 A1) does not teach touch panel determines proximity input per using hovering data per machine learning hover.
Joo-Hoon Lee et al. (US 20150002425 A1) contained a device which differed the claimed process by the substitution of the step touch panel determines proximity input per using hovering data per machine learning hover Dong Hyun ROH (US 20170080288 A1) teaches substituted step touch panel determines proximity input per using hovering data per machine learning hover and their functions were known in the art to enabling to achieve determining the proximity touch input. Joo-Hoon Lee et al. (US 20150002425 A1) teaching of  touch panel determines proximity input per using hovering data per machine learning hover of Dong Hyun ROH (US 20170080288 A1) and the results would have been predictable and resulted in  achieving goal of determining proximity input on a touch panel HE Dong Hyun ROH (US 20170080288 A1) paragraphs 59.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 11, Joo-Hoon Lee et al. (US 20150002425 A1) suggests the hover data is obtained based on at least one sensor, and wherein the at least one sensor includes one of a capacitive sensor, a resistive sensor, an inductive sensor, an ultrasonic sensor, or a luminance sensor (paragraphs 79, 91).

Regarding Claim 14, Joo-Hoon Lee et al. (US 20150002425 A1) suggests the determining of the first hover based on the hover data of the at least one object obtained for the touch panel comprises: obtaining, by the electronic device, the hover data at a first time; obtaining, by the electronic device, the hover data at a second time; determining, by the electronic device, a hover data difference between the hover data obtained at the first time with the hover data obtained at the second time; determining, by the electronic device, whether the hover data difference meets a capacitance threshold; and determining, by the electronic device, the first hover when the hover data difference meets the capacitance threshold (please see figure 9, paragraphs 87-91, 139-141 suggests various hover data obtained and compared to needed threshold values and the hover data difference meets a capacitance threshold; and determining, by the electronic device, the first hover when the hover data difference meets the capacitance threshold, please  further notice the first and second labels are very arbitrary).

Regarding Claim 15, Joo-Hoon Lee et al. (US 20150002425 A1) suggests the touch panel based on the obtained the hover data over a plurality of time intervals 
Dong Hyun ROH (US 20170080288 A1) suggests the second hover is machine learning (ML)-based hover (paragraph 46, suggests probability of achieving  activity like receiving proximity input via hovering paragraph 59, per expected value of an activity amount and recommended activity (machine learning per applicant’s disclosure  US PG-PUB 20210055814, paragraph 58, The ML-based hover engine (120b) determines the second hover by using a trained probabilistic touch screen panel (TSP) hover ML model of the touch panel (140a) based on the obtained the hover data over a plurality of time intervals)). 

Regarding Claim 17, Joo-Hoon Lee et al. (US 20150002425 A1) suggests setting a range and threshold difference value of the column and row electrodes of the touch panel based on proximity sensor data (please see figure 9A, 9B, paragraphs 87-91, 139-141 suggesting setting a range and threshold difference value of the column and row electrodes of the touch panel based on proximity sensor data).

Regarding Claim 18, Dong Hyun ROH (US 20170080288 A1) suggests the second hover is machine learning (ML)-based hover (paragraph 46, suggests calculating the probability of the second hover value based on real-time data  and probability of achieving  activity like receiving proximity input via hovering paragraph 59, . 

Claims 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo-Hoon Lee et al. (US 20150002425 A1) in view of Dong Hyun ROH (US 20170080288 A1) as applied to Claims 1-3, 6-7, 9-11, 14, 15 and 17-20 above and Further in view of Manu Agarwal et al. (US 20170090668 A1).

Regarding Claim 4, Joo-Hoon Lee et al. (US 20150002425 A1) suggests the hover data is obtained based on a change in capacitance of column and row electrodes of the touch panel while the hover of the at least one object is detected over the touch panel of the electronic device (paragraph 90-93 Suggests hover data at X-axis row and Y-axis Column).
Joo-Hoon Lee et al. (US 20150002425 A1) fails to suggest touch panel disclose touch panel obtaining hover data per column and rows.
However, prior art of Manu Agarwal et al. (US 20170090668 A1) suggests touch panel disclose touch panel obtaining hover data per column and rows (paragraph 28).

Manu Agarwal et al. (US 20170090668 A1) suggests touch panel obtaining hover data per column and rows 
Joo-Hoon Lee et al. (US 20150002425 A1) does suggest touch panel obtaining hovering data in X-axis and Y-axis basis.
Joo-Hoon Lee et al. (US 20150002425 A1) does not teach touch panel obtaining hover data per column and rows 
Joo-Hoon Lee et al. (US 20150002425 A1) contained a device which differed the claimed process by the substitution of the step touch panel touch panel obtaining hover data per column and rows Manu Agarwal et al. (US 20170090668 A1) teaches substituted step touch panel obtaining hover data per column and rows and their functions were known in the art to enabling to determine hovering position accurately. Joo-Hoon Lee et al. (US 20150002425 A1) teaching of  touch panel determines proximity input per using hovering data obtained for each column and row of Manu Agarwal et al. (US 20170090668 A1) and the results would have been predictable and resulted in  achieving goal of determining proximity input on a touch panel accurately. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Regarding Claim 12, Joo-Hoon Lee et al. (US 20150002425 A1) suggests the hover data is obtained based on a change in capacitance of column (Y-coordinates electrodes) and row electrodes (X-coordinates electrodes) of the touch panel while the hover of the at least one object is detected over the touch panel of the electronic device (paragraph 90-93, Suggests hover data at X-axis row and Y-axis Column).
The prior art of Manu Agarwal et al. (US 20170090668 A1) suggests touch panel disclose touch panel obtaining hover data per column and rows (paragraph 28).

Regarding Claim 13, Manu Agarwal et al. (US 20170090668 A1) suggests the column and row electrodes of the touch panel are automatically configured by: detecting, by the electronic device, at least one application running in the electronic device; determining, by the electronic device, the column and row electrodes of a row-and-column electrode matrix of the touch screen based on the at least one application running in the electronic device; and automatically, by the electronic device, configure .

Allowable Subject Matter
Claim 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
	Westerman; Wayne Carl (US-20080158182-A1) disclosure; paragraph 54.
	Hwang Ho-Chul et al. (US-20170140644-A1) disclosure; 38, 92, 104, 166 242, 270.
	Lawrence Sean (US-20190101996-A1) disclosure; paragraphs 23-26, 41-44 discloses determine gesture based on proximity input be hovering finger suing machine learning.
Bernard  O Geaghan et al. (US 20090284495 A1) disclosure paragraphs 5-8, 40-41 54-55  disclosing touch screen matrix where X electrode are column and Y electrodes are row detecting hovering based proximity input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-05-2022